Citation Nr: 0011898	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  96-34 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Whether injuries sustained by the veteran in a May 1994 motor 
vehicle accident were the result of his own willful 
misconduct.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel
INTRODUCTION

The veteran had active service from May 1965 to May 1967.

In August 1994, his wife, as his court-appointed guardian, 
claimed he was permanently and totally disabled for pension 
purposes.  This appeal comes to the Board of Veterans' 
Appeals (Board) from a November 1995 administrative decision 
by the Roanoke, Virginia, Regional Office (RO) which 
determined that injuries the veteran sustained in a May 1994 
motor vehicle accident were due to his own willful 
misconduct.


FINDINGS OF FACT

1.  The veteran sustained multiple injuries, including a 
severe closed-head injury, in a motor vehicle accident on May 
1, 1994, and has been minimally responsive since.

2.  The veteran, who was not using a seat belt, was driving 
north on a two-lane road at a speed in excess of the posted 
speed limit when his vehicle swerved onto the right shoulder 
then back across both lanes and into the path of a southbound 
vehicle.

3.  The veteran's blood-alcohol level was reported as 0.156 
soon after the accident.

4.  The proximate cause of the veteran's injuries was his 
intoxication, his failure to use a seat belt, the excessive 
speed of his automobile, and his failure to maintain control 
thereof.

5.  The veteran's conduct constituted known prohibited action 
that also was wanton, reckless, and without regard for the 
probable consequences. 


CONCLUSION OF LAW

Injuries the veteran sustained in a May 1994 motor vehicle 
accident were due to his own willful misconduct.  38 U.S.C.A. 
§ 1521; 38 C.F.R. §§ 3.1(n), 3.301(b), (c)(2), 3.314(b)(2), 
3.342(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

An August 1994 discharge summary from Roanoke Memorial 
Hospital indicates that, on the evening of May 1, 1994, the 
veteran left a picnic after complaining of chest pain and 
nausea.  According to a traffic accident investigation report 
by the Virginia State Police, he was driving northbound on a 
two-lane road at 9:30 pm, when he swerved to the right 
shoulder and then swerved back across both lanes.  He entered 
the southbound lane in the path of another vehicle, and was 
struck in the area of the right rear fender by that vehicle.  
The impact spun the veteran's vehicle in a clockwise 
direction and it came to rest against the right side of the 
southbound vehicle.  The weather was clear and the road was 
dry, free of defects, level, and straight.  The posted speed 
limit was 55 miles per hour and the estimated speed of the 
veteran's vehicle was 65.  He was not wearing a seat belt.  
The investigating officer determined that the veteran had 
been drinking but was unable to determine, due to the 
injuries he sustained, whether he was impaired.  No 
violations were listed for the other driver; violations 
listed for the veteran were excessive speed and the 
possibility that he was under the influence of alcohol.

After initial treatment at Stonewall Jackson Hospital, the 
veteran was transferred to Roanoke Memorial Hospital.  He was 
unresponsive when he was received at the emergency room of 
Roanoke Memorial at 12:30 am, May 2.  On examination, the 
heart showed regular rate and rhythm without murmurs, 
gallops, or rubs, and circulation was 2+ in the carotid and 
femoral arteries.  Creatine kinase was 1214 with 12.7 M and B 
isomers, blood sugar was 242, and blood alcohol was 0.156.  
Chest X-rays showed right rib fractures but no pneumothorax.  
Computerized tomography of the head showed diffuse 
subarachnoid hemorrhaging and several punctate hemorrhagic 
contusions.  There was a generalized contusion of the right 
liver lobe and a small right adrenal hematoma.

The veteran's medical history included diabetes, 
hypertension, and elevated lipids and cholesterol, but was 
negative for heart attack.

Medical history and the elevated creatine kinase suggested 
the possibility of a heart attack, and serial 
electrocardiograms were conducted to rule that out.  Creatine 
kinase continued to rise, and peaked at 3026 with 23.7 M and 
B isomers, but electrocardiography showed no acute changes.  
Fever developed, and bacterial infections became problematic.  
Antibiotic therapy was instituted, and bacterial infections 
were reduced, but the fever persisted.  The veteran remained 
largely unresponsive, and underwent a gastrostomy and 
tracheostomy.

Some tachycardia was noted and, with the persistent fever, an 
echocardiogram was conducted on June 1 to rule out 
endocarditis.  That showed nodular thickening of the aortic 
cusp but no true vegetation.  Left ventricular ejection 
fraction was approximately 50 percent, but there was no 
evidence of aortic insufficiency.  There were no major 
temperature spikes customarily seen with endocarditis, and 
that was ruled out.  He developed decubitus ulcers on the 
sacrum and heels, and was plagued with recurrent urinary and 
pulmonary infections, and the fever was attributed to one or 
more of those conditions.

It was determined by the neurosurgery department that the 
veteran had severe brain stem injury without meaningful 
neurologic recovery.  Magnetic resonance imaging on June 6 
showed small bifrontal hygromas and diffuse bicortical 
injury, especially in the frontal lobes, consistent with 
diffuse axial injury.

As a result of the motor vehicle accident, the veteran 
sustained lacerations to the head and right arm, a dislocated 
left shoulder, fractured ribs, liver contusion, and a closed 
head injury that included multiple intracerebral contusions.  
In addition, he had a post-traumatic intraventricular 
hemorrhage.


Analysis

A pension may be paid to a veteran of a period of war who 
meets certain specific service requirements and who is 
permanently and totally disabled by non-service-connected 
disability which is not the result of his or her own willful 
misconduct.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.301(b), 
3.314(b)(2), 3.342(a).

Willful misconduct is more than a mere technical violation of 
police regulations or ordinances.  It is conscious, 
deliberate, or intentional wrongdoing, with knowledge of, or 
wanton and reckless disregard for, its probable consequences, 
or it is known prohibited action.  See Forshey v. West, 12 
Vet.App. 71, 73 (1998), citing Daniels v. Brown, 9 Vet.App. 
348, 350-51 (1996); 38 C.F.R. § 3.1(n)(1).  However, willful 
misconduct is determinative only where it is the proximate 
cause of injury, disease, or death.  38 C.F.R. § 3.1(n)(3).  
Proximate cause is that which, in a natural continuous 
sequence unbroken by any efficient intervening cause, 
produces injury, and without which the injury would not have 
occurred.  Forshey at 73-4, citing BLACK'S LAW DICTIONARY 
1225 (6th ed. 1990).

The consumption of alcohol is not, in and of itself, willful 
misconduct but, if intoxication results therefrom, and it is 
the proximate and immediate cause of disability or death, the 
disability or death is deemed to be the product of willful 
misconduct.  Forshey at 74, citing 38 U.S.C.A. § 105(a) and 
Gabrielson v. Brown, 7 Vet.App. 36, 41 (1994); 38 C.F.R. 
§ 3.301(c)(2).  See, e.g., Traynor v. Turnage, 485 U.S. 535 
(1988) (upholding validity of section 3.301(c)(2) in context 
of VA decision that delimiting date for educational 
assistance benefits may not be extended on ground that 
alcoholism prevented timely pursuit of education).

In accord with standards adopted by the National Safety 
Council, the Department of Transportation, the Defense Supply 
Agency, and the Departments of the Army, Navy, and Air Force, 
VA suggests that a blood-alcohol concentration below 0.05 
percent by weight/volume raises a presumption that the 
individual was not under the influence of alcohol, that a 
blood-alcohol concentration between 0.05 and 0.10 percent by 
weight/volume does not raise a presumption but is some 
evidence that the individual was under the influence of 
alcohol, and that a blood-alcohol concentration above 0.10 
percent by weight/volume raises a presumption that the 
individual was under the influence of alcohol.  See Forshey, 
supra, at 75, citing the VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part IV,  11.04(c)(2).  Similarly, Virginia law provides 
that a blood-alcohol concentration below 0.05 percent by 
weight/volume raises a presumption that the individual was 
not under the influence of alcohol, that a blood-alcohol 
concentration between 0.05 and 0.08 percent by weight/volume 
does not raise a presumption but is some evidence that the 
individual was under the influence of alcohol, and that a 
blood-alcohol concentration above 0.08 percent by 
weight/volume raises a presumption that the individual was 
under the influence of alcohol.  VA. CODE ANN. § 18.2-269.  
Thus, the Virginia standard, for presumption of intoxication, 
is more stringent than the VA standard.

In Forshey, supra, the Court recognized its previous 
precedents holding "that Manual M21-1 provisions that affect 
substantive rights are the equivalent of VA regulations and 
that VA is not free to ignore its own regulations."  The 
Court went on to state, "In addition, Manual M21-1, Part IV, 
 11.04(c)(2) indicates that a laboratory test showing a 
blood alcohol level of .100% or more creates a presumption of 
intoxication.  Given the evidence [in that case] and the 
presumption of intoxication created by Manual M21-1, the 
Court holds that the evidence of record is sufficient to meet 
the Manual's requirement of not making a willful misconduct 
determination based upon inconclusive evidence."  Id.

In view of the foregoing, we find that the veteran, whose 
blood-alcohol concentration was 0.156 when tested soon after 
the accident, was under the influence of alcohol at the time 
of the accident.  In addition, he was not wearing a seat 
belt, he was driving at a speed in excess of the posted speed 
limit, and he failed to maintain control of his vehicle.  
There is no indication in the record that the veteran's 
automobile had any defect which might have been implicated in 
the accident.  Moreover, the record reflects that the weather 
was clear and the road was dry, free of defects, level, and 
straight.  Accordingly, we conclude that the disability the 
veteran has, from the May 1, 1994, motor vehicle accident, 
was due to his own willful misconduct.

In her Notice of Disagreement, the appellant contended that 
her husband was not charged with a traffic violation, and 
that the cause of the accident has never been determined.  
However, the Board must make its own findings of fact and 
reach its own conclusions of law based upon all the evidence 
of record.  38 C.F.R. § 19.7.  Findings by other agencies, 
and actions they may take pursuant to their findings, are 
relevant and are considered by the Board but are not, except 
in certain rare circumstances, conclusive.  See, e.g., 
38 C.F.R. § 3.1(m) (a service department finding that injury 
or disease was incurred in the line of duty is binding on VA 
unless the finding is patently inconsistent with laws VA must 
administer).  Thus, we have determined that the injuries 
sustained by the veteran in the May 1, 1994, motor vehicle 
accident were proximately caused by his intoxication, his 
failure to use a seat belt, the speed at which he operated 
his vehicle, and his failure to maintain control of the same, 
notwithstanding the fact that the traffic accident 
investigator did not charge him with a criminal offense or 
other violation of law.

The appellant also contends, on behalf of the veteran, that 
the blood-alcohol test results were skewed by the fact that 
the blood sample was drawn for testing several hours after 
the accident, that the veteran had lost a quantity of blood, 
and that he had received a blood transfusion.  However, that 
contention is unavailing, because it comes from a lay person 
who has not established a predicate of scientific expertise 
qualifying her to make such an assertion.  Logically, we 
could speculate that the veteran's blood-alcohol 
concentration could not have increased after the accident, 
reasoning that, unless he consumed more alcohol between the 
time of the accident and the time of the test, his blood-
alcohol concentration would diminish, not increase, as the 
alcohol metabolized over time.  Under that theory, the test 
results would not be skewed by bleeding or loss of blood 
because the test measures the blood-alcohol concentration in 
any given quantity of blood, not the total amount of alcohol 
in the body.  Besides, bleeding or loss of blood would 
reduce, not increase, the total amount of alcohol in the 
body.  There is no evidence of substantial bleeding, and we 
are unable to find any evidence that the veteran received a 
blood transfusion.  Moreover, we could further speculate 
that, if he had received a transfusion before blood was drawn 
for testing, the alcohol content of his blood would have been 
diluted by the new blood, and the concentration of alcohol 
would be lower, not higher.  But see Daniels, supra, at 350, 
wherein the Court noted that only qualified specialists in 
toxicology and forensic medicine would be competent to 
criticize blood-alcohol results.

Notwithstanding the appellant's invitation for us to engage 
in the type of speculation described above, we must emphasize 
that the Board is not empowered to reach medical 
determinations without considering independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).  We have in the record an uncontroverted blood-
alcohol reading of 0.156.  The appellant clearly believes 
that report to be in error, but she is not a physician or 
scientist, and thus does not have the professional background 
necessary to provide a competent opinion regarding the 
validity or accuracy of the blood-alcohol test.  See, e.g., 
Voerth v. West, 13 Vet.App. 117, 120 (1999) (lay person "is 
not competent to offer evidence which requires medical 
knowledge"); Bostain v. West, 11 Vet.App. 124, 127 (1998) 
("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet.App. 492 (1992); Moray v. 
Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 
5 Vet.App. 91 (1993).  Since the appellant has not submitted 
competent evidence to rebut the blood-alcohol report in the 
record, there is no basis for the Board to discount that 
report in any way.  In sum, we find the test results to 
accurately reflect the level of alcohol in the veteran's 
blood soon after the accident.

The appellant further argues for the application of a 
specific definition of intoxication, to-wit:  that the 
veteran had drunk enough alcoholic beverages to so affect his 
manner, disposition, speech, muscular movement, general 
appearance or behavior as to be apparent to observation.  She 
contends that there is no evidence that the veteran met those 
criteria.  The source of that definition is not known, nor is 
it deemed applicable in light of the clear statement of 
Virginia law, and Manual M21-1, set forth above regarding 
presumptive intoxication.

In her Substantive Appeal, the appellant contends that the 
veteran complained of chest pains and nausea when he left a 
picnic on the evening of the accident and then speculates 
that his physical condition, other than inebriation, could 
have caused the accident.  She speculates that there could 
have been some mechanical defect in his automobile, or an 
animal in the road, that caused the accident.  However, the 
evidence affirmatively shows that the possibility of a heart 
attack was investigated and ruled out by the hospital and 
fails to show any physical ailment that could have caused the 
accident.  The appellant has not presented any evidence of a 
mechanical defect in the veteran's automobile, or of an 
animal in the road, and we are disinclined to engage in the 
speculation required to reach such a conclusion.


ORDER

Injuries sustained by the veteran in a May 1994 motor vehicle 
accident were the result of his own willful misconduct.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

